Title: From James Madison to Eliza House Trist, 19 March 1787
From: Madison, James
To: Trist, Eliza House


New York March 19th. [1787]
I have not had the pleasure of a line from you for some time. If you have recd. all mine you have not been without mementos of my title to it. I have some suspicion that the mail is not a very faithful conveyance. In point of time it certainly fails of its promises and its duty. Letters are generally a week on the road. I was very suddenly popped on the other morning by your brother George. He is well but I think not in good spirits. He is called hither by some business particularly that of settling his claim agst. the United States, and expects to be detained here 8 or ten days. Unluckily the letters for him sent to me were carried away by Col. Wadsworth before his arrival here and did not get to N. London before he left it. I have at length recd. letters from Virga. and have the satisfaction to learn that my friends are well. The Governour, from whom one of the letters comes, does not contradict his intention of visiting Philada. & therefore I presume continues in it. Nor does he say that his lady & family are not well & therefore I presume they are so. Our friend Mr. B. I find has been making a learned figure on the subject of the Missippi. I am sorry he was not more successful in his labours for a good cause. I expect his speech will be reprinted here or I wou[ld as]k for a copy of it. This place agrees as yet very well with my healt[h al]tho Col. Grayson damns it for the worst climate on the face of Gods Earth, with little reason I should think from his [ow]n experience, for he grows better & better every day. […] happiness I remain yrs.
Js. Madison Jr
